Citation Nr: 1749591	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty from August 1982 to August 2002.  

In January 2017, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

The Veteran's sleep apnea syndrome is not shown to be related to active duty service or to any occurrence or event therein. 


CONCLUSION OF LAW

The Veteran's sleep apnea syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, (West 2014) ; 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West); 38 C.F.R. § 3.159(b) (2016). 

A standard March 2010 letter acknowledging the Veteran's claim satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.

The Veteran was afforded a VA medical examiner review connected with the claim most recently in November 2013 which includes an opinion as to the etiology of any current sleep apnea syndrome and its relationship to his period of service.  

SERVICE CONNECTION FOR SLEEP DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran has sleep apnea syndrome.  Private treatment private records of sleep studies performed on the Veteran dated May 2008 and June 2011 diagnose the Veteran with obstructive sleep apnea.  The dispositive question is whether the Veteran's sleep apnea disability is related to disease or injury that is the result of service. 

The Veteran's essential contention is that he currently suffers from sleep apnea syndrome that is related to service.  The Board acknowledges that the Veteran's service treatment records are negative for complaints, treatments, or diagnoses of sleep apnea syndrome.  The Board acknowledges that the earliest medical evidence of the Veteran's sleep apnea syndrome was the private sleep study the Veteran underwent in March 2008 approximately 6 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Lastly the Board acknowledges that the Veteran did not file a claim for service connection for sleep apnea syndrome until July 2011, approximately nine years following service, there is no medical evidence of a nexus between service and the Veteran's sleep apnea disability.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a sleep apnea disability, because the record indicates onset of the sleep apnea  syndrome many years after service and is not shown to be related to service.  

The Veteran's Service Treatment Records (STR's) confirm that upon entrance in August 1982 and separation in August 2002, the Veteran's findings were evaluated as normal with no abnormalities during physical examinations.  There is no evidence of sleep apnea in the service treatment records.  Multiple other records reveal treatment for multiple disorders, but there are no findings suggestive of sleep apnea.

During the January 2017 hearing the Veteran testified that he suffered from sleep apnea during service as he frequently would doze off and fall asleep on duty.  The Veteran also testified that he was reprimanded by command about his frequent sleeping on duty episodes. 

On May 2008 and June 2011, the Veteran underwent to private sleep study examinations.  The examiner diagnosed the Veteran with sleep apnea in both examinations.  However, the examiner did not opine as to the etiology of the Veteran' sleep apnea syndrome in either examination. 

On a November 2013 VA examiner opinion, the examiner in a review of the Veteran's STR's and private treatment records noted that the Veteran claimed aggravation of his sleep apnea due to his in-service documented sinusitis.  The examiner noted that sinusitis is the inflammation of the sinuses and the inside of the nose.  The symptoms are difficulty breathing through the nose.  However, the Veteran was diagnosed in both private sleep studies on May 2008 and June 2011 as having obstructive sleep apnea which is caused by the obstruction in the throat leading to difficulty breathing during sleep.  The examiner noted that the Veteran's in-service sinusitis of the nose did not aggravate the Veteran's sleep apnea syndrome. Thus the examiner opined that it is less likely than not, that the Veterans sleep apnea syndrome was proximately due to or the result of service connected sinusitis. 

The Board finds that, the preponderance of the evidence is against finding that the Veteran's sleep apnea syndrome is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's current sleep apnea syndrome is in any way service connected.  The Board considers the November 2013 opinion of the VA examiner to have more probative value and thus is granted more deference.

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea syndrome is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


